Me. Justice Adams delivered the opinion of the court. This is an appeal from a decree sustaining a demurrer to a bill, filed by appellant against appellees, and dismissing the bill. The bill attacks an ordinance passed by the city council of the citj of Chicago, January 24, 1898, upon the, ground that it impairs the obligation of certain alleged contracts between appellant and the State of Illinois, and between appellant and the city of Chicago, and is, therer fore, in violation of Section 10, Art. 1, of the Constitution of the United States. Also, because said ordinance is in violation of Section 1 of Article 3 of said Constitution, and. of'Section 1 of the Fourteenth Amendment to said Constitution. One of the points made in appellant’s argument, and which is seriously discussed, is: “ The ordinance is void because it impairs the obligation of the contract between the complainant and the city of Chicago, in violation of the Constitution of the United States and of the Constitution of the State of Illinois.” A construction of the State and Federal Constitutions being involved, we are without jurisdiction, therefore the appeal will be dismissed.